 


109 HR 2988 IH: Veterans Medical Care Revenue Enhancement Act of 2005
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2988 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Bilirakis (for himself, Mr. Buyer, and Mr. Everett) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to conduct a demonstration project for the improvement of business practices of the Veterans Health Administration. 
 
 
1.Short titleThis Act may be cited as the Veterans Medical Care Revenue Enhancement Act of 2005. 
2.Demonstration project to improve business practices of Veterans Health Administration 
(a)Demonstration project required 
(1)In generalThe Secretary of Veterans Affairs shall conduct a demonstration project under this section for the improvement of business practices of the Veterans Health Administration. 
(2)Performance-based contract To carry out the demonstration project, the Secretary shall enter into a performance-based contract for a contractor to carry out the functions specified in subsection (e). 
(3)Cost limitationThe total amount paid to the contractor under the contract may not exceed $10,000,000. 
(b)Commencement and duration of projectThe demonstration project shall be conducted during the two-year period beginning on the first day of the first month beginning more than 120 days after the date of the enactment of this Act. 
(c)Sites for conduct of projectThe Secretary shall conduct the demonstration project at two medical centers of the Veterans Health Administration within the same service area (referred to as a Veterans Integrated Service Network) of the Veterans Health Administration. The two medical centers at which the project is conducted shall be selected by the Secretary from among medical centers that are located in those services areas of the Veterans Health Administration that the Secretary determines have relatively low rates of recovery or collection of indebtedness from third-party payors under section 1729 of title 38, United States Code. 
(d)Selection of contractorThe Secretary shall carry out the process for selection of the contractor for the demonstration project so that the contractor to perform the contract is selected, and the contract is awarded, not later than three months after the date of the enactment of this Act. The contractor shall be an entity or organization that has significant experience in the administrative processing of health care charges and claims.  
(e)Functions of contractorThe Secretary shall provide in the contract for the following functions of the contractor with respect to each facility at which the demonstration project is conducted: 
(1)Establishment of a plan to standardize and coordinate all activities related to billing for health-care items and services furnished to veterans for non-service-connected disabilities. 
(2)Reengineering of the business processes for billing and accounts receivable activities. 
(3)Application of commercial-industry standards for measures of access, timeliness, and performance. 
(4)Establishment of a database containing third-party payor information for veterans receiving health care and services. 
(5)Such other requirements with respect to business practices as the Secretary may specify. 
(f)VHA project managerAs part of the demonstration project, the Secretary shall ensure that a Veterans Health Administration employee is designated to be the full-time project manager for the project and that such employee’s duty station is at one of the medical centers at which the project is conducted, with provision for visits as needed to the other medical center at which the project is conducted. 
(g)Employee protectionThe Secretary shall administer the demonstration project so that during the period of the conduct of the demonstration project there is no reduction in full-time equivalent employees of the Department of Veterans Affairs at the medical centers at which the project is conducted that is attributable to the conduct of the demonstration project. 
(h)Reports to Congress 
(1)Periodic progress reports on project implementation
(A)Reports requiredThe Secretary shall submit to Congress progress reports on the implementation of the demonstration project.
(B)Time for progress reports Such reports shall be submitted as expeditiously as feasible after the end of—
(i)the 60-day period, the 90-day period, and the 180-day period beginning on the date of the enactment of this Act; and
(ii)the 60-day period, the 90-day period, and the 180-day period beginning on the date of the award of the contract under subsection (d).
(C)Matter to be includedEach report under this paragraph shall set out the progress to date on the implementation of the demonstration project, including— 
(i)before the contractor has been selected, progress toward selection of the contractor (identified by the steps in the acquisition process that have been accomplished and that remain to be accomplished); and
(ii)after the contractor has been selected, the contractor’s progress in initiating and carrying out the demonstration project in accordance with the requirements of this section. 
(2)Interim reports on project operationAfter the completion of the first 12 months, and after the completion of the first 18 months, of the demonstration project, the Secretary shall submit to Congress an interim report on the operation of the demonstration project to that date. Each such report shall include the following: 
(A)The assessment of the Secretary as to whether the rate of recovery or collection of indebtedness owed the United States from third-party payors has improved by reason of the project. 
(B)The assessment of the Secretary as to the performance of the contractor. 
(C)Estimated cost savings to the Department as a result of the project. 
(3)Final reportAfter the conclusion of the demonstration project, the Secretary shall submit to Congress a final report on the project. The Secretary shall include in that report the matters specified in paragraph (2) and the Secretary’s recommendation for implementing on a permanent basis the recovery or collection system tested in the demonstration project and expanding the demonstration project to other facilities of the Veterans Health Administration. The final report shall be submitted not later than 90 days after the conclusion of the demonstration project. 
(i)Comptroller General review and reports 
(1)ReviewThe Comptroller General shall review the demonstration project on an ongoing basis. 
(2)ReportsThe Comptroller General shall submit to Congress a report on the Comptroller General’s findings and recommendations concerning the demonstration project— 
(A)after the operation of the demonstration project for a period of one year; and 
(B)after the operation of the demonstration project for a period of two years. 
(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for the conduct of the demonstration project under this section the sum of $10,000,000. 
 
